DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 03/30/2020 and 07/23/2021 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the claims recite “ECG data” in line 2, and “a patient’s ECG data” in line 3 (with respect to claim 1). It is unclear whether the ECG and patient’s ECG data are referring to the same ECG data set, or two different ECG data sets. For examination purposes, this limitation has been interpreted using either of the interpretations above.
As a result of dependence on claims 1 and 15, subsequent dependent claims 2-14 and 16-20, respectively, are rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it has been determined that the claimed system is drawn to software per se. The claimed “trained neural network”, “criteria-based feature module”, and “user-guided clustering module” are considered “software per se” (see MPEP 2106.03), and therefore the claimed system does not fall into one of the four statutory categories of a machine, manufacture, process, or composition of matter.
A trained neural network is well known in the art to describe software per se since a neural network is a type of machine learning algorithm (see https://www.ibm.com/cloud/learn/neural-networks, under “What are neural networks?”). In para. 21, Applicant sets forth that the criteria-based feature module is contained and executed within a Holter monitor or intermediary computing system/network, i.e., the feature module is a software module contained within a non-transitory computer readable medium. Finally, in para. 23, Applicant sets forth that the computing system 55 includes a processing system 57 and a storage system storing the user-guided clustering module 30 executable by the processing system 57, i.e., the clustering module is also a software module contained within a non-transitory computer readable medium. 
In view of the above, it has been determined that the claimed system as a whole describes software per se and thus is drawn to non-statutory subject matter.
Furthermore, claim(s) 1 and 15 recite(s) a method and system, respectively; thus step 1 of the subject matter eligibility test is passed since the invention directed towards a process and machine.
 As a whole, the claims recites a process of generating feature sets from ECG data, clustering the ECG data based on the feature sets, and presenting clustered ECG data to a user for revision via user trained neural network using ECG data.  A trained neural network is well known in the art to describe a type of machine learning algorithm (see https://www.ibm.com/cloud/learn/neural-networks, under “What are neural networks?”), which is a complex computer algorithm which would not be capable of being performed in the human mind. Thus, the claims fail step 2A of the subject matter eligibility test since the invention is not directed towards an abstract idea, law of nature, or natural phenomenon. As such, the invention as a whole still qualifies as eligible subject matter even though claims 15-20 are not within one of the four statutory categories.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The claim limitation “criteria-based feature module” present in claim(s) 15 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “criteria-based feature module” for performing the claimed function;
b) The term “criteria-based feature module” is modified by the functional language “configured to process a patient’s ECG data using a criteria-based algorithm to generate a second feature set”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “criteria-based feature module” present in claim(s) 15, this limitation is taken to describe a software module contained within a non-transitory computer readable medium (para. 21, Applicant sets forth that the criteria-based feature module is contained and executed within a Holter monitor or intermediary computing system/network, i.e., the feature module is a software module).
The claim limitation “user-guided clustering module” present in claim(s) 15 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “user-guided clustering module” for performing the claimed function;
b) The term “user-guided clustering module” is modified by the functional language “configured to: cluster the patient’s ECG data…”;

With the invocation of 35 U.S.C. 112(f) to the claim limitation “user-guided clustering module” present in claim(s) 15, this limitation is taken to describe a software module contained within a non-transitory computer readable medium (para. 23, Applicant sets forth that the computing system 55 includes a processing system 57 and a storage system storing the user-guided clustering module 30 executable by the processing system 57, i.e., the clustering module is also a software module).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-11, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (WO 2020/161605) (hereinafter Li).
Regarding claims 1 and 15, Li discloses a method and system for processing ECG data (Abstract; Fig. 16A) comprising: 
generating a first feature set (Fig. 16A, wave info 201; Para. 130: “Wave information 201 may include wave information 57 (e.g., scores corresponding to the likelihood of the presence of a t-wave, p-wave, QRS complex, etc.) and/or wave information 62 (e.g., scores regarding PVC waves and PAC waves, etc.)”) with a trained neural network using ECG data (Fig. 16A, delineation 56 generates wave info 201 from pre-processed ECG data 55, wherein delineation is achieved via a trained neural network; Para. 99: “The first neural network (i.e., delineation neural network)… must be trained to achieve the behavior and functionality described herein”; Para. 79 describes delineation via neural networks in detail); 
processing a patient's ECG data using a criteria-based algorithm of a criteria-based feature module (Fig. 16A, pre-processing 54; Para. 25: “… pre-process the ECG data which may involve removing noise from the ECG data or expressing the ECG data at a predetermined baseline frequency”; Para. 78 describes pre-processing in detail using criteria for removing disturbing elements of ECG signal) to generate a second feature set (Fig. 16A, pre-processed ECG data 55 is generated by pre-processing raw ECG data 52; Pre-processed ECG data inherently describes a feature set since the pre-processed ECG data is generated by processing ECG data using a criteria-based algorithm, as required by Applicant. Furthermore, pre-processed ECG data inherently describes a feature set because pre-processed ECG data is by definition data describing features of the ECG); 
clustering the patient's ECG data, using a user-guided clustering module, into a number of clusters based on the first feature set and the second feature set to generate clustered ECG data (Fig. 16A, clustering 200 of pre-processed ECG data 55 and wave info 201 results in generating group data 205 including QRS, PVC, and PAC clusters; user-guidance via user-input described below);
presenting the clustered ECG data to a user via a user interface (Fig. 16A, group data 205 is part of displaying ECG data 65; Para. 67, last sentence: “generate a graphic user interface suitable for displaying… processed ECG data”); 
receiving a user input via the user interface regarding the clustered ECG data (Fig. 16A, user interaction 66 & user input data 69; Para. 19: “… modify the displayed data based on the user input data. The user input data may correspond to adding, deleting, or splitting one or more QRS clusters, PVC clusters, or PAC clusters”);
defining a feature vector based on the user input (Para. 18: “… analyze the plurality of portions of ECG data using an embedding algorithm to generate embedding data representative of the plurality of beats… The computerized-system may further be designed to adjust one or more of the delineation algorithm, embedding algorithm, or grouping algorithm based on the user input data”; Para. 133: “Embedding data 203 may be one or more beat vector 207. Beat vectors 207 may be a vector including data and/or values representative of portions of ECG data 206”, i.e., user input for adjusting embedding algorithm would necessarily define beat (feature) vector 207 since embedding algorithm is used to generate embedding data which is defined as one or more beat vectors as shown above); 
applying the feature vector to at least a portion of the patient's ECG data to generate revised clustered ECG data (Fig. 16A, user input data 69 is used for recomputing 70; Para. 137, 2nd to last sentence: “… recomputing the group data, episodes, and/or clusters or morphologies”);
and presenting the revised clustered ECG data to the user via the user interface (Fig. 16A, display ECG data 65; Para. 137, 2nd to last sentence: “By recomputing the group data, episodes, and/or clusters or morphologies and presenting the same to a user via display 17
Regarding claim 3, Li discloses that the patient’s ECG data is ambulatory ECG data (Para. 76: “It is further understood that the cardiac signal may be… long term (several days in holters)”; Para. 122 describes analysis of various signals generated by a holter; Applicant’s specification, para. 2 & 20 sets forth that Holter ECG data is considered a type of ambulatory ECG data since Holter monitors are well known in the art to be worn by patient’s for extended periods of time, as evidenced by Li’s disclosure of capturing a long term cardiac signal over several days).
Regarding claim 4, Li discloses the criteria-based algorithm includes at least one algorithm for processing ECG data from a Holter monitor (Para. 76: “It is further understood that the cardiac signal may be… long term (several days in holters”; Para. 122 describes analysis of various signals generated by a holter; i.e., the system is configured to process ECG data from a Holter monitor).
Regarding claim 5, Li discloses the criteria-based algorithm includes at least one waveform shape categorization algorithm for processing the ECG data from the Holter monitor (Para. 76: “It is further understood that the cardiac signal may be… long term (several days in holters)”; Para. 122 describes analysis of various signals generated by a holter; Fig. 16A, generated wave info 201 from delineator 56 includes wave information 57 (e.g., scores corresponding to the likelihood of the presence of a t-wave, p-wave, QRS complex, etc.) and/or wave information 62 (e.g., scores regarding PVC waves and PAC waves, etc.); delineator 56 is also considered a criteria-based algorithm, see para. 79 for multiple criteria of delineator neural network).
Regarding claims 7 and 17, Li discloses the number of clusters is a predetermined number of clusters (Para. 19: “… modify the displayed data based on the user input data. The user input data may correspond to adding, deleting, or splitting one or more QRS clusters, PVC clusters, or PAC clusters”, i.e., user input data results in a predetermined number of clusters).
Regarding claim 8, Li discloses clustering the patient's ECG data into the number of clusters based on the first feature set and the second feature set includes clustering based on features A similarity may involve similar characteristics and/or features such as similar t-waves, p- waves, QRS complexes, or other waves [waveform shape], or a similar distance between any of the forgoing [i.e., waveform timing], for example. In this manner, grouper 49 may quantify a similarity between two or more beats of ECG data. Based on group data 205, clusterer 49 may determine if group data 205 (e.g., scores or values) is within a threshold differential or satisfies a threshold value and thus if the corresponding beats are similar enough to one another (e.g., have similar characteristics and/or features) such they should be grouped or matched together. Groups of similar beats may be referred to herein as a morphology and/or cluster).
Regarding claim 9, Li discloses the user input indicates a timing threshold (Para. 134: “Group data 205 may include one or more scores or values corresponding to a similarity and/or distance between vectors of embedding data 203. A similarity may involve similar characteristics and/or features such as similar t-waves, p- waves, QRS complexes, or other waves [waveform shape], or a similar distance between any of the forgoing [i.e., waveform timing]; Para. 17, last sentence: “… determine that at least two beats of the plurality of beats should be grouped together… the at least two beats forming a cluster. Determining that the at least two beats of the plurality of beats should be grouped together may involve determining that the group data satisfies a threshold value”; Para. 93, last sentence: “It is understood that the threshold may be… selected by the user”).
Regarding claim 10, Li discloses dividing the ECG data in at least one of the number of clusters into at least two sub-clusters based on the timing threshold (see rejection of claim 9 above, which describes how group data is divided into multiple clusters based on similarity of waveform timing using thresholds), wherein the feature vector is defined based on features of each of the first feature set and 
Regarding claim 11, Li discloses the feature vector is defined based on a comparison of the features associated with ECG data in the two sub-clusters (Para. 136: “using input device 25, a user may interact with display 17 to generate user input data 69 relevant to wave information, labels, episodes, clusters, beat groupings and/or morphologies and any other data presented on display 17. For example, a user may determine or identify additional clusters and/or beat groups, may identify, associate, and/or merge similar clusters and/or beat groups, may delete clusters and/or beat groups that are inaccurate, irrelevant, or mislabeled, and/or may split clusters and/or beat groups into different subsets”; see rejection of claim 1 above, bullet f-g).
Regarding claim 13, Li discloses generating revised clustered data includes reclustering at least a portion of the patient's ECG data based on the feature vector (see rejection of claim 1 above, bullets f-g).
Regarding claim 14, Li discloses the user input indicates a label for the ECG data in at least one of the number of clusters (Para. 136: “Using input device 25, a user may interact with display 17 to generate user input data 69 relevant to wave information, labels, episodes, clusters, beat groupings and/or morphologies and any other data presented on display 17. For example, a user may determine or identify additional clusters and/or beat groups, may identify, associate, and/or merge similar clusters and/or beat groups, may delete clusters and/or beat groups that are inaccurate, irrelevant, or mislabeled, and/or may split clusters and/or beat groups into different subsets”).
Regarding claim 18, Li discloses the user-guided clustering module is configured to perform k- means clustering of the patient's ECG data into the number of clusters based on the first feature set and the second feature set (Para. 139: “the grouping algorithm may be one or more algorithms (e.g., kmeans…”, wherein the grouping algorithm 204 is part of the clustering module 200, see Fig. 16A).
Regarding claim 19, Li discloses the user input indicates a timing threshold (see rejection of claim 9 above) and a label for the patient's ECG data (see rejection of claim 14 above) in at least one of the number of clusters.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Guo et al. (Guo, C., Goldstein, T., Hannun, A., & van der Maaten, L. (2020, February 11). Certified Data Removal from Machine Learning Models. Cornell University. Retrieved March 23, 2022, from https://arxiv.org/abs/1911.03030v3) (hereinafter Guo).
Regarding claims 2, 12, and 16, Li does not disclose that the feature vector is defined using a regularized linear inversion machine learning algorithm (claims 2 and 16), or that the feature vector is defined based on the features associated with the two sub-clusters using a regularized linear inversion machine learning algorithm (claim 12).
 Guo, however, teaches certified data removal from machine learning models (Title) wherein data can be removed at request of the data’s owner (Abstract) by use of a regularized linear (Pg. 6, under “Linear Logistic Regression”, describes training of regularized logistic regressor for data removal and use of L2-regularization parameter lamba; Pg. 6, Table I shows removal setting of CR linear) inversion (Pg. 2, under “Removal mechanism, 3rd paragraph: “… inverting the Hessian matrix…”; Pg. 5, under “Reducing online computation”: “The Newton update requires forming and inverting the Hessian”) machine learning algorithm (Pg. 5, Algorithm 1 describes training of certified removal model, i.e., machine learning). Guo also teaches that good data stewardship requires removal of data at the request of the data’s owner (Abstract) and that membership-interference attacks are unsuccessful on data that was removed from the model (Pg. 1, under “Introduction, 2nd paragraph, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Li such that the feature vector is defined using a regularized linear inversion machine learning algorithm (claims 2 and 16), or that the feature vector is defined based on the features associated with the two sub-clusters using a regularized linear inversion machine learning algorithm (claim 12). Making this modification would be useful for ensuring good data stewardship and that member-ship interference attacks are unsuccessful on data that was removed, as taught by Guo.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fornwalt et al. (US 2021/0076960) (hereinafter Fornwalt).
Regarding claims 6 and 20, Li discloses the patient’s ECG data is ambulatory ECG data (see rejection of claim 2 above) and wherein the trained neural network is a convolutional neural network (Para. 37) trained using ECG data of multiple patients from an ECG database (Para. 23: “… analyze the ECG data of the patient using at least one algorithm trained from a plurality of ECG data sets from different patients”). Li does not disclose that the ECG data is resting ECG data.
Fornwalt, however, teaches ECG based future atrial fibrillation (AF) predictor methods (Abstract) wherein a deep neural network trained on 12-lead resting ECG data can predict incident AF within 1 year in patients without a history of AF, with high performance (Para. 150). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Li such that the ECG data used for training is resting ECG data in order to predict incident AF within 1 year in patients without a history of AF, with high performance, as taught by Fornwalt.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xue (US 2017/0105683) discloses a system and method for adaptive interpretation of ECG waveforms (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792